Exhibit 10.1
 
EXCHANGE AGREEMENT


This Exchange Agreement (this “Agreement”) is dated as of January 25, 2016, by
and between VistaGen Therapeutics, Inc., a Nevada corporation (the “Company”),
and Platinum Long Term Growth VII, LLC (“Platinum”) and Montsant Partners, LLC,
an organization affiliated with Platinum (“Montsant” and, together with
Platinum, the “Holders”).
 
RECITALS
 
WHEREAS, the Holders currently hold shares of the Company’s common stock, par
value $0.001 per share (“Common Stock”), and certain outstanding warrants to
purchase an aggregate total of 2,368,658 shares of the Common Stock, as more
particularly set forth on Schedule A-1 hereto (the “Warrants”);
 
WHEREAS, the Company and the Holders desire to: (i) exchange a total of 200,000
shares of Common Stock for 200,000 shares of the Company’s newly created Series
C Convertible Preferred Stock (the “Series C Preferred”); and (ii) cancel and
retire the Warrants, in exchange for a total of 1,776,494 shares of Series C
Preferred, an amount equal to 0.75 of one share of Series C Preferred for every
share of Common Stock issuable upon exercise of the Warrants (the “Exchange”);
 
WHEREAS, the Company and Platinum are parties to that certain Note Exchange and
Purchase Agreement, originally dated October 11, 2012 (the “NEPA”), as amended;
 
WHEREAS, as more particularly set forth on Schedule A-2 hereto, Platinum
currently holds 425,000 shares of the Company’s Series A Convertible Preferred
Stock (“Series A Preferred”), which, pursuant to the NEPA, Platinum has the
option to convert into 637,500 shares of Common Stock, after giving effect to
the 1-for-20 reverse split of the Company’s Common Stock implemented on August
14, 2014, and, upon such conversion of all of its shares of Series A Preferred,
receive five-year warrants to purchase an aggregate of 455,358 post-split shares
of Common Stock (the “Series A Warrants”) (the “NEPA Option”);
 
WHEREAS, subject to the terms of this Agreement, and the Acknowledgement and
Assignment, dated as of the date hereof, a copy of which is attached hereto as
Exhibit A (“Assignment”), the Company and Platinum desire to terminate
Platinum’s right to receive the Series A Warrants pursuant to the NEPA Option;
and
 
WHEREAS, as consideration for the termination of Platinum’s right to receive
Series A Warrants pursuant to the NEPA Option, the Company desires to issue to
Platinum 341,518 shares of Series C Preferred.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby agreed and acknowledged, the parties hereby agree as
follows:
 
AGREEMENT
 
1.           Termination of Right to Receive Series A Warrants.

 
1

--------------------------------------------------------------------------------

 

(a)           Upon execution of this Agreement, Platinum hereby terminates its
right to receive Series A Warrants pursuant to the NEPA Option, as set forth in
Section 1.1.1 of the NEPA, which are not otherwise sold, assigned or transferred
under the terms of the Assignment.  Accordingly, in the event Platinum chooses
to convert its shares of Series A Preferred, Platinum will be entitled to
receive up to 637,500 shares of Common Stock, and will not be entitled to
receive Series A Warrants.
 
(b)           As consideration for the termination of Platinum’s right to
receive Series A Warrants under the NEPA Option, the Company agrees to issue to
Platinum 341,518 shares of Series C Preferred.
 
(c)           The foregoing shall not affect the right of Platinum to assign its
right to the Series A Warrants under the terms of the Assignment, which
assignment thereunder shall remain in full force and affect with respect to the
Series A Warrants sold, transferred and assigned by Platinum thereunder.
 
2.           Exchange.
 
(a)           In consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Holders agree to deliver and surrender to the Company: (i) certificates
representing 200,000 shares of Common Stock, and (ii) and, for cancellation,
2,368,658 Warrants, in exchange for an aggregate total of 1,976,494 shares of
Series C Preferred (the “Exchange Shares”), and the Company agrees to issue and
deliver the Exchange Shares to the Holders.
 
(b)            The closing under this Agreement (the “Closing”) shall take place
upon the satisfaction of each of the conditions set forth in Sections 5 and 6
hereof (the “Closing Date”).
 
(c)            At the Closing, the Holders shall deliver to the Company the
certificates representing the shares of Common Stock, and, for cancellation, the
Warrants.  At the Closing, the Company shall issue to the Holders a
certificate(s) evidencing the Exchange Shares.
 
3.           Representations, Warranties and Covenants of the Holders. The
Holders hereby makes the following representations and warranties to the
Company, and covenants for the benefit of the Company:
 
(a)           Each of the Holders is a limited liability company validly
existing and in good standing under the laws of the jurisdiction of its
organization.
 
(b)           This Agreement has been duly authorized, validly executed and
delivered by each of the Holders and is a valid and binding agreement and
obligation of the Holders, enforceable against each of the Holders in accordance
with its terms, subject to limitations on enforcement by general principles of
equity and by bankruptcy or other laws affecting the enforcement of creditors’
rights generally, and each Holder has full power and authority to execute and
deliver the Agreement and the other agreements and documents contemplated hereby
and to perform its obligations hereunder and thereunder.

 
2

--------------------------------------------------------------------------------

 

(c)           The Holders understand that the 2,168,012 shares of Series C
Preferred issuable pursuant this Agreement (the “Shares”) are being offered and
sold to it in reliance on specific provisions of Federal and state securities
laws, and that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
each Holder set forth herein for purposes of qualifying for exemptions from
registration under the Securities Act of 1933, as amended (the “Securities Act”)
and applicable state securities laws.
 
(d)           The Holders are each an “accredited investor” as defined under
Rule 501 of Regulation D promulgated under the Securities Act.
 
(e)           The Holders are and will be acquiring the Shares for each Holder’s
own account, for investment purposes, and not with a view to any resale or
distribution in whole or in part, in violation of the Securities Act or any
applicable securities laws; provided, however, that notwithstanding the
foregoing, the Holders do not covenant to hold the Shares for any minimum period
of time.
 
(f)           The offer and sale of the Shares is intended to be exempt from
registration under the Securities Act, by virtue of Section 3(a)(9) and/or 4(2)
thereof.  The Holders understand that the Securities purchased hereunder are
“restricted securities,” as that term is defined in the Securities Act and the
rules thereunder, have not been registered under the Securities Act, and that
none of the Shares can be sold or transferred unless they are first registered
under the Securities Act and such state and other securities laws as may be
applicable or the Company receives an opinion of counsel reasonably acceptable
to the Company that an exemption from registration under the Securities Act is
available (and then the Shares may be sold or transferred only in compliance
with such exemption and all applicable state and other securities laws).
 
(g)           The Holders own and hold, beneficially and of record, the entire
right, title, and interest in and to the shares of Common Stock to be exchanged
pursuant to this Agreement and the Warrants free and clear of all rights and
Encumbrances (as defined below).   The Holders have the full power and authority
to vote, transfer and dispose of the shares of Common Stock to be exchanged
pursuant to this Agreement and the Warrants free and clear of any right or
Encumbrance other than restrictions under the Securities Act and applicable
state securities laws.  Other than the transactions contemplated by this
Agreement, there is no outstanding vote, plan, pending proposal, or other right
of any person to acquire all or any of the shares of Common Stock to be
exchanged pursuant to this Agreement and the Warrants.  As used herein,
“Encumbrances” shall mean any security or other property interest or right,
claim, lien, pledge, option, charge, security interest, contingent or
conditional sale, or other title claim or retention agreement, interest or other
right or claim of third parties, whether perfected or not perfected, voluntarily
incurred or arising by operation of law, and including any agreement (other than
this Agreement) to grant or submit to any of the foregoing in the future.
 
(h)         Each Holder hereby agrees that, beginning on the date first set
forth above and during the 180-day period thereafter (the “Restriction Period”),
it will not sell, transfer or otherwise dispose of any shares of Common Stock or
any options, warrants or other rights to purchase shares of Common Stock or any
other security of the Company which Holder owns or has a right to acquire as of
the date hereof, other than in connection with an offer made to all stockholders
of the Company in connection with merger, consolidation or similar transaction
involving the Company.  The Holders further agree that the Company is authorized
to and the Company agrees to place "stop orders" on its books to prevent any
transfer of shares of Common Stock or other securities of the Company held
either Holder in violation of this Section 3(h).  The Company agrees not to
allow to occur any transaction inconsistent with this Section 3(h).
 
 
3

--------------------------------------------------------------------------------

 

4.           Representations, Warranties and Covenants of the Company.  The
Company represents and warrants to the Holders, and covenants for the benefit of
the Holders, as follows:
 
(a)           The Company has been duly incorporated and is validly existing and
in good standing under the laws of the state of Nevada, with full corporate
power and authority to own, lease and operate its properties and to conduct its
business as currently conducted, and is duly registered and qualified to conduct
its business and is in good standing in each jurisdiction or place where the
nature of its properties or the conduct of its business requires such
registration or qualification, except where the failure to register or qualify
would not have a Material Adverse Effect.  For purposes of this Agreement,
“Material Adverse Effect” shall mean any material adverse effect on the
business, operations, properties, prospects, or financial condition of the
Company and its subsidiaries and/or any condition, circumstance, or situation
that would prohibit or otherwise materially interfere with the ability of the
Company to perform any of its obligations under this Agreement in any material
respect.
 
(b)           The Shares have been duly authorized by all necessary corporate
action and, when paid for or issued in accordance with the terms hereof, the
Shares shall be validly issued and outstanding, fully paid and nonassessable,
free and clear of all liens, encumbrances and rights of refusal of any kind.
 
(c)           This Agreement has been duly authorized, validly executed and
delivered on behalf of the Company and is a valid and binding agreement and
obligation of the Company enforceable against the Company in accordance with its
terms, subject to limitations on enforcement by general principles of equity and
by bankruptcy or other laws affecting the enforcement of creditors’ rights
generally, and the Company has full power and authority to execute and deliver
the Agreement and the other agreements and documents contemplated hereby and to
perform its obligations hereunder and thereunder.
 
(d)           The execution and delivery of the Agreement and the consummation
of the transactions contemplated by this Agreement by the Company, will not (i)
conflict with or result in a breach of or a default under any of the terms or
provisions of, (A) the Company’s certificate of incorporation or by-laws, or (B)
of any material provision of any indenture, mortgage, deed of trust or other
material agreement or instrument to which the Company is a party or by which it
or any of its material properties or assets is bound, (ii) result in a violation
of any provision of any law, statute, rule, regulation, or any existing
applicable decree, judgment or order by any court, Federal or state regulatory
body, administrative agency, or other governmental body having jurisdiction over
the Company, or any of its material properties or assets or (iii) result in the
creation or imposition of any material lien, charge or encumbrance upon any
material property or assets of the Company or any of its subsidiaries pursuant
to the terms of any agreement or instrument to which any of them is a party or
by which any of them may be bound or to which any of their property or any of
them is subject except in the case of clauses (i)(B), (ii) or (iii) for any such
conflicts, breaches, or defaults or any liens, charges, or encumbrances which
would not have a Material Adverse Effect.

 
4

--------------------------------------------------------------------------------

 

(e)           The delivery and issuance of the Shares in accordance with the
terms of and in reliance on the accuracy of each Holder’s representations and
warranties set forth in this Agreement will be exempt from the registration
requirements of the Securities Act.
 
(f)           No consent, approval or authorization of or designation,
declaration or filing with any governmental authority on the part of the Company
is required in connection with the valid execution and delivery of this
Agreement or the offer, sale or issuance of the Shares or the consummation of
any other transaction contemplated by this Agreement.
 
(g)           The Company has complied and will comply with all applicable
federal and state securities laws in connection with the offer, issuance and
delivery of the Shares hereunder.  Neither the Company nor anyone acting on its
behalf, directly or indirectly, has or will sell, offer to sell or solicit
offers to buy any of the Shares, or similar securities to, or solicit offers
with respect thereto from, or enter into any preliminary conversations or
negotiations relating thereto with, any person, or has taken or will take any
action so as to bring the issuance and sale of any of the Shares under the
registration provisions of the Securities Act and applicable state securities
laws.  Neither the Company nor any of its affiliates, nor any person acting on
its or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Securities Act) in
connection with the offer or sale of any of the Shares.
 
(h)           The Company represents that it has not paid, and shall not pay,
any commissions or other remuneration, directly or indirectly, to any third
party for the solicitation of the Exchange.  Other than the termination of the
NEPA Option and the exchange of the shares of Common Stock and Warrants, the
Company has not received any consideration for the Shares.
 
(i)           The Company shall cause its Common Stock to continue to be
registered under Section 12(b) or 12(g) of the Securities Exchange Act of 1934
(the “Exchange Act”), comply with all requirements related to any registration
statement filed pursuant to this Agreement, and not take any action or file any
document (whether or not permitted by the Securities Act or the rules
promulgated thereunder) to terminate or suspend such registration or to
terminate or suspend its reporting and filing obligations under the Exchange Act
and the Securities Act, except as permitted herein.  The Company will take all
action necessary to continue the listing or trading of its Common Stock on the
OTCQB Marketplace or other exchange or market on which the Common Stock is
trading.
 
(k)           The Company shall promptly deliver shares of Common Stock to the
Holders upon either Holder’s request to convert all or any portion of the
Shares.

 
5

--------------------------------------------------------------------------------

 

5.           Conditions Precedent to the Obligation of the Company to Consummate
the Exchange.  The obligation hereunder of the Company to issue and deliver the
Shares to the Holders and consummate the Exchange is subject to the satisfaction
or waiver, at or before the Closing Date, of each of the conditions set forth
below.  These conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion.
 
(a)           Each Holder shall have executed and delivered this Agreement.
 
(b)           The Holders shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Holders at or prior
to the Closing Date.
 
(c)           The representations and warranties of the Holders shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time, except for representations and
warranties that are expressly made as of a particular date, which shall be true
and correct in all material respects as of such date.
 
6.           Conditions Precedent to the Obligation of the Holders to Consummate
the Exchange. The obligation hereunder of the Holders to surrender the shares of
Common Stock to be exchanged pursuant to this Agreement and the Warrants, accept
the Exchange Shares and consummate the exchange thereof is subject to the
satisfaction or waiver, at or before the Closing Date, of each of the conditions
set forth below.  These conditions are for the Holders’ sole benefit and may be
waived by the Holders at any time in its sole discretion.
 
(a)           The Company shall have executed and delivered this Agreement.
 
(b)           The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Closing Date.
 
(c)           Each of the representations and warranties of the Company shall be
true and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time, except for representations and
warranties that speak as of a particular date, which shall be true and correct
in all material respects as of such date.
 
(d)           No statute, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement at or
prior to the Closing Date.
 
(e)           As of the Closing Date, no action, suit or proceeding before or by
any court or governmental agency or body, domestic or foreign, shall be pending
against or affecting the Company, or any of its properties, which questions the
validity of the Agreement or the transactions contemplated thereby or any action
taken or to be taken pursuant thereto.  As of the Closing Date, no action, suit,
claim or proceeding before or by any court or governmental agency or body,
domestic or foreign, shall be pending against or affecting the Company, or any
of its properties, which, if adversely determined, is reasonably likely to
result in a Material Adverse Effect.
 
 
6

--------------------------------------------------------------------------------

 

7.           Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed by and interpreted in accordance with the laws of the State of New York
without giving effect conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction.  Each of the
Parties consents to the exclusive jurisdiction of the Federal courts whose
districts encompass any part of the State of New York in connection with any
dispute arising under this Agreement and hereby waives, to the maximum extent
permitted by law, any objection, including any objection based on forum non
conveniens, to the bringing of any such proceeding in such jurisdictions.  Each
Party waives its right to a trial by jury.  Each Party to this Agreement
irrevocably consents to the service of process in any such proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
such Party at its address set forth herein.  Nothing herein shall affect the
right of any Party to serve process in any other manner permitted by law.
 
8.           Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, express overnight
courier, registered first class mail, or telecopier (provided that any notice
sent by telecopier shall be confirmed by other means pursuant to this Section
8), initially to the address set forth below, and thereafter at such other
address, notice of which is given in accordance with the provisions of this
Section 8.
 
(a)           if to the Company:
 
VistaGen Therapeutics, Inc.
343 Allerton Avenue
South San Francisco, California 94080
Attention: Chief Executive Officer
Tel. No.: (650) 577-3600
Fax No.: (888) 482-2602
 
with a copy to:
 
Disclosure Law Group
600 West Broadway, Suite 700
San Diego, California 92101
Attention: Daniel W. Rumsey, Esquire
Tel No.: (619) 795-1134
Fax No.: (619) 330-2101

 
(b)           if to the Holders:
 
Platinum Partners
250 West 55th Street, 14th Floor
New York, NY 10019
Attention: Suzanne Horowitz
Tel. No.: 212-582-2222
Fax No.: 212-582-2424

 
 
7

--------------------------------------------------------------------------------

 
 
All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when receipt is acknowledged,
if telecopied; or when actually received or refused if sent by other means.
 
9.           Entire Agreement.  This Agreement constitutes the entire
understanding and agreement of the parties with respect to the subject matter
hereof and supersedes all prior and/or contemporaneous oral or written proposals
or agreements relating thereto all of which are merged herein.  This Agreement
may not be amended or any provision hereof waived in whole or in part, except by
a written amendment signed by both of the Parties.
 
10.         Counterparts.  This Agreement may be executed by facsimile signature
and in counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 
8

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above.
 

 
VISTAGEN THERAPEUTICS, INC.
 
 
  By:
/s/ Shawn K. Singh
    Name: Shawn K. Singh
Title: CEO
 
 
 
PLATINUM LONG TERM GROWTH VII, LLC
 
 
  By:
/s/ David Steinberg
    Name: David Steinberg
Title:  Authorized Signatory
 
 
 
MONTSANT PARTNERS, LLC
 
 
  By:
/s/ David Steinberg
    Name: David Steinberg
Title: Authorized Signatory

 
 
9

--------------------------------------------------------------------------------

 

SCHEDULE A-1



SCHEDULE OF WARRANTS

 
Warrant Holder
Warrant Number
Date of Issuance
Date of Expiration
  Exercise Price   Shares Subject to Exchange  
Montsant Partners, LLC  Bonus Warrants
CSW-693
5/12/2015
5/12/2020
  $ 7.00     1,200,000  
Montsant Partners, LLC (1)
CSW-694
5/12/2015
5/12/2020
  $ 7.00     469,958  
Montsant Partners, LLC
CSW-731
6/19/2015
6/19/2020
  $ 7.00     14,286  
Montsant Partners, LLC
CSW-738
7/1/2015
7/1/2020
  $ 7.00     14,286  
Montsant Partners, LLC
CSW-741
7/9/2015
7/9/2020
  $ 7.00     14,286  
Montsant Partners, LLC
CSW-742
7/15/2015
7/15/2020
  $ 7.00     28,572  
Montsant Partners, LLC
CSW-743
7/28/2015
7/28/2020
  $ 7.00     28,572  
Montsant Partners, LLC
CSW-744
8/5/2015
8/5/2020
  $ 7.00     42,858  
Montsant Partners, LLC
CSW-759
9/3/2015
9/3/2020
  $ 7.00     35,715  
Montsant Partners, LLC
CSW-760
9/9/2015
9/9/2020
  $ 7.00     35,715  
Montsant Partners, LLC
CSW-763
11/12/2015
11/12/2020
  $ 7.00     21,429  
Montsant Partners, LLC
CSW-769
12/31/2015
12/31/2020
  $ 7.00     142,857  
Montsant Partners, LLC Total (5)
                2,048,534                        
Platinum Long Term Growth VII, LLC (2)
CSW-516
10/11/2012
10/11/2017
  $ 7.00     77,264  
Platinum Long Term Growth VII, LLC (2)
CSW-517
10/11/2012
10/11/2017
  $ 7.00     30,358  
Platinum Long Term Growth VII, LLC (2)
CSW-518
10/19/2012
10/19/2017
  $ 7.00     30,358  
Platinum Long Term Growth VII, LLC (2)
CSW-558
2/22/2013
2/22/2018
  $ 7.00     15,179  
Platinum Long Term Growth VII, LLC (2)
CSW-567
3/12/2013
3/12/2018
  $ 7.00     45,536  
Platinum Long Term Growth VII, LLC (2)
CSW-571
7/26/2013
7/26/2018
  $ 7.00     15,179  
Platinum Long Term Growth VII, LLC
CSW-611
4/1/2014
12/31/2016
  $ 10.00     10,625  
Platinum Long Term Growth VII, LLC
CSW-621
5/14/2014
12/31/2016
  $ 10.00     10,625  
Platinum Long Term Growth VII, LLC
CSW-627
6/17/2014
12/31/2016
  $ 10.00     10,625  
Platinum Long Term Growth VII, LLC
CSW-654
1/5/2015
12/31/2016
  $ 10.00     21,250  
Platinum Long Term Growth VII, LLC
CSW-655
1/5/2015
12/31/2016
  $ 10.00     31,875  
Platinum Long Term Growth VII, LLC
CSW-660
1/13/2015
12/31/2016
  $ 10.00     21,250  
Platinum Long Term Growth VII, LLC Total
              320,124  
Total Warrants outstanding
                2,368,658  


 
10

--------------------------------------------------------------------------------

 

SCHEDULE A-2



CONVERSION OF SERIES A PREFERRED



   
Prior to the execution of this Agreement:
   
Following the execution of this Agreement:
               
Series A Preferred held:
    425,000       425,000  
 
Shares of Common Stock issuable upon conversion:
    637,500       637,500  
 
Series A Warrants issuable upon conversion:
    455,358       –  



 
 
 
11

--------------------------------------------------------------------------------

 
